PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/772,324
Filing Date: Sep 09 2015
Appellant(s): Jha, Anil D., et al



__________________
Nicole A. Palmer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 26, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 06, 2020 from which the appeal is taken is being maintained by the examiner. The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35   § 112

Claims 1, 5-9, and 22-27 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:



(B) The nature of the invention; 

(C) The state of the prior art; 

(D) The level of one of ordinary skill; 

(E) The level of predictability in the art; 





(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 


Regarding claim 1, as the examiner noted in the previous action, there is insufficient guidance by the applicant and the prior art to determine how to make and use the claimed invention without undue experimentation. At least the limitation “the cation and anion exchange membranes comprising reactive monomers that are selective to calcium and de-selective to bicarbonate (presumably bicarbonate ions), respectively” recited in claim 1, lines 4-6, is not enabled, because there is no disclosure of “reactive monomers” in the specification, and of any cation exchange membranes and anion exchange membranes comprising the undisclosed reactive monomers. While prior art searches provide plenty of guidance for producing ion exchange membranes and even ion exchange membrane that are selective to certain ions, the examiner has not uncovered sufficient guidance to make an ion exchange membrane that includes reactive monomers that are specifically selective for calcium ions and deselective for bicarbonate ions. The applicant has thus far not provided adequate explanation to establish why the instant application could have been made and used the instant invention without undue experimentation and the prior art guidance fails to fill in any gaps in knowledge. The foregoing concerns are coupled with the inherent lack of predictability and sheer number of permutations possible with chemical compounds. Absent a further showing which evidences that the necessary chemical knowledge was present to produce the reactive monomers with the claimed chemical characteristics without undue experimentation, the rejection is maintained. The applicant’s argument that some useable compounds were obtainable from Evoqua does not go far enough to provide the requisite chemical guidance. It is not clear what reactive monomers or 
	
Claims 5-9 and 22-27 are rejected, because they depend from the rejected claim 1. 	

Claims 1, 5-9, and 22-27 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

Regarding claim 1, with respect to the limitation "the cation and anion exchange membranes comprising reactive monomers that are selective to calcium and de-selective to bicarbonate,” it the term “selective to calcium” implies selectivity to calcium relative to some other species. Since the other species relative to which the membrane is selective to calcium has not been specified, the claim is indefinite. Similarly, the term “de-selective to bicarbonate” implies de-selectivity to bicarbonate relative to some other species. Since the other species relative to which the membrane is de-selective to bicarbonate has not been specified, the claim is indefinite. 

Regarding claim 22, according to paragraph 0057 of the corresponding published application, the term "permselectivity" refers to an ion exchange membrane's ability to be permeable to one chemical species but impermeable with respect to another chemical species. Since the “one chemical species” and “another chemical species” have not been specified, the definition of the term “permselectivity” is unclear. Further, it is unclear if the term “permselectivity” recited in claim 22 is same as or different from the term “selectivity” recited in claim 1. 

Claims 5-9 and 22-27 are rejected, because they depend from the rejected claim 1. 


(2) Response to Arguments
Appellant assertions are shown in italics below. 

Rejection under 35 USC 112 (a) for lack of Enablement 

Regarding the rejection of claims 1, 5-9, and 22-27 under 35 USC 112 (a) for lack of enablement, the Appellants’ main argument is that the required cation and anion exchange membranes comprising reactive monomers that are selective to calcium and de-selective to bicarbonate (presumably bicarbonate ions), respectively are commercially available from Appellant. However, the specification neither discloses which reactive monomers are selective to calcium ions and which reactive monomers are de-selective to bicarbonate ions, nor discloses the structure of any ion exchange membranes comprising such reactive monomers. 

Appellant assertions regarding various Wands factors and the Examiner’s response are discussed below.

i. Quantity of Experimentation Necessary

Appellant asserts on page 7, 3rd paragraph, of their Appeal Brief that one of ordinary skill in the relevant art would have been able to readily obtain cation and anion exchange membranes comprising reactive monomers having the recited properties. For example, the specification as originally filed, including the examples, clearly specifies that such membranes are commercially available from Appellant. See specification, page 17, lines 18-25 and Example 2. Applicants' arguments are not persuasive, because the disclosure about the membranes being available with the Appellent is inadequate because the specification neither discloses which reactive monomers are selective to calcium ions, which reactive monomers are de-selective to bicarbonate ions, nor provides any other guidance, for example, the trade names of the membranes. Further, the Appellent cited specification, page 17, lines 18-25 and Example 2. The specification, page 17, lines 18-25 is reproduced below:

According to one or more aspects, the electrochemical water treatment device may include at least one ion exchange membrane. The ion exchange membranes may include anion 20 and cation exchange membranes. In various aspects, ion exchange membranes may have low electrical resistance, high permselectivity, high chemical stability, and high mechanical strength. In at least one aspect, an ion exchange membrane may have a resistivity of less than about 1.5 Ohm-cm2 and an apparent permselectivity of at least about 95%. Ion exchange membranes that are suitable for use in the systems and methods disclosed herein are available from Evoqua 25 Water Technologies (Lowell, MA). 

The pertinent information extracted from Example 2 on page 35 is given below:

The cation exchange membrane (CEM) and anion exchange membranes 20 (AEM) used in the electrochemical device were obtained from Evoqua Water Technologies (Lowell, MA). The anion exchange membrane had an ion permselectivity of about 89%.

A careful review of the above disclosure in the specification shows that the above disclosures do not correspond with the claimed limitation “the cation and anion exchange membranes comprising reactive monomers that are selective to calcium and de-selective to bicarbonate (presumably bicarbonate ions), respectively” recited in claim 1, lines 4-6. While the claim 1 requires a cation exchange membrane comprising reactive monomers that are selective to calcium ions, and an anion exchange membrane comprising reactive monomers that are de-selective to bicarbonate ions, the relevant portions of the specification cited by the Appellent do not discuss about specific reactive monomers having such functionality. Instead the relevant portions of the specification teach that the important parameters to be considered are low 

ii. Amount of Direction or Guidance Presented and the Presence or Absence of Working Examples

Appellant asserts on page 8, 1st paragraph, that the application provides general schemes and specific examples for using water treatment systems commensurate in scope with claim 1. See specification, pages 32-37. In particular, the application describes in the Examples section treatment of seawater using an electrochemical water treatment device including membranes consistent with the present claims. The efficacy for water treatment using such devices is evidenced by the data presented in Tables 3-5. See specification, page 32, line 24 to page 35, line 10. For example, as illustrated by the data presented in Table 4, the cation and anion exchange membranes installed in the electrochemical test device had selectivity for calcium, as evidenced by the significant reduction in calcium concentration between a 20 gpg feed stream and a 4 gpg product stream indicating the membranes were effective at binding the calcium ion. See specification, page 34. Similarly, the cation and anion exchange membranes installed in the electrochemical test device were deselective for bicarbonate as evidenced by the lesser reduction in total bicarbonate between the 20 gpg feed stream and the 4 gpg product stream. Therefore, the instant specification provides ample guidance, including working examples, to a person of skill in the art to build and use a water treatment system within the scope of the claims. 
Applicants' arguments are not persuasive because providing data about results achieved without disclosing which reactive monomers are selective to calcium ions and which reactive monomers are de-selective to bicarbonate ions, one of ordinary skill in the art would not be enabled without undue experimentation to practice the claimed invention. As explained above, multiple functional results which depend on selection of at least two membranes (the cation exchange membrane and the anion exchange membrane) to be selected from hundreds of variants, and at least a dozen operational parameters would have a multiplicative impact on the number of possible combinations of variables and make the amount of experimentation undue.

iii. The Nature of the Invention and Breadth of the Claims

Applicants further argue on page 8, 2nd paragraph, and the paragraph spanning pages 8 and 9 of their Appeal Brief that the recited pH level of the concentrate stream, pH ratio between concentrate and dilution streams, and LSI value are all directly attributable to the presently claimed system including the specified membranes. See specification, page 13, line 6 to page 14, line 2. Appellant further asserts that details regarding the precise chemical identity of the reactive monomers comprising the anion and cation exchange membranes is not required nor necessary for a skilled artisan to be able to make and use the claimed invention. 
Applicants' arguments are not persuasive, because if as alleged by the Appellent that all the claimed operational features like the recited pH level of the concentrate stream, pH ratio between concentrate and dilution streams, and LSI value are all directly attributable to the membranes used, then it is all the more reason that the Appellent should disclose the reactive monomers used in making the cation exchange membrane and the anion exchange membrane used in the claimed invention. Since the specification has not disclosed the reactive monomers, one of ordinary skill in the art would not have any knowledge where to source the cation exchange membrane and the anion exchange membrane required to be used in the claimed system. 

iv.    The State of the Prior Art and the Predictability of the Art

Applicants further argue on page 9, 2nd paragraph, of their Appeal Brief that the technology behind ion-selective membranes is well-established. Membranes having ion-specific selectivities, such as membranes selective for calcium and de-selective for bicarbonate, are available from a number of different membrane suppliers, including the Appellant, and that ion exchange membranes having specific selectivity and deselectivity characteristics were known in the art at the time of filing of this application. 
Appellent's arguments are not persuasive, because Appellent has not provided any factual evidence to back up this assertion. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). Attorney argument is not evidence. In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974); see also Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997) (“Counsel’s argument cannot take the place of evidence lacking in the record.”). Nor can 
	
Applicants further argue on page 9, 3rd paragraph, of their Appeal Brief that while the Appellant does not dispute the generally accepted position in the courts regarding the unpredictable nature of the broader chemical sciences, the assertion from the Office in the context of this application is exceptionally broad and inconsistent with the specification and the well-established field of membrane chemistry. Further, and in contrast to the Office’s position, membrane technology and membrane chemistry is a well-settled scientific field and one of skill in the art would have little difficulty in obtaining a membrane having the correct chemistry for a specific application, here the electrochemical treatment of water to remove specific ions while allowing other ions to pass. 
Applicants' arguments are not persuasive, because the Appellent has accepted that the courts consider chemical sciences to have unpredictable nature. Also, the examiner is not making any broad assertions regarding all anion exchange membranes or cation exchange membranes. The examiner acknowledges that anion exchange membranes and cation exchange membranes having selectivity and deselectivity to some ions are known in the art, but the specific field of cation exchange membranes having selectivity to calcium and anion exchange membranes having deselectivity to bicarbonate ions are considered to be unpredictable and unknown.

v. The Relative Skill in the Art

Applicants further argue on page 10, 1st paragraph, of their Appeal Brief that the level of skill in this endeavor is high and this high level of skill is demonstrated by numerous articles and patents of record in this application that are authored by those of a high level of skill for an audience of a high level of skill. Moreover, one of ordinary skill in the art is not an automaton - they would be skilled enough to verify that the ion exchange membranes have the correct physical and chemical properties for a particular application. Appellant submits that the data listed in Table 2 and the general description of the invention provided throughout the specification provides an enabling disclosure to one skilled in the art to which the claimed invention pertains. 
Applicants' arguments are not persuasive, because articles and patents are prolific in both predictable and unpredictable fields of endeavor. In this instance, neither the specification nor the prior art of record disclose the reactive monomers imparting the desired selectivity to calcium ions and deselectivity to bicarbonate ions. Even if a skilled artisan is presumed to know about selective ion exchange membranes in general, the skilled artisan would not be able to decipher the reactive monomers imparting the desired selectivity to calcium ions and deselectivity to bicarbonate ions absent any disclosure in the specification and the prior art of record.

Rejections under 35 USC 112 (b) for Indefiniteness

Regarding the rejection of claim 1 under 35 USC 112 (b), Appellent asserts on page 10, last paragraph, that the recited selectivity and de-selectivity pertain only to calcium and bicarbonate. Appellant does not wish to further specify selectivity and deselectivity in terms of any relative selectivity of the membranes with respect to other cations and anions which may be present in the water being treated, nor should the claim be read as such. Appellant asserts no further specificity or clarity in this regard is necessary or required.  
Applicants' arguments are not persuasive, because the terms “selective” and “de-selective” in the context of membranes for water treatment applications have a specific meaning because of their use in separation of different dissolved ions in a water solution. The separation 

Appellent further asserts on page 11, 1st paragraph, that with respect to the continued rejection of claim 22, that “permselectivity” and “selectivity” are mutually exclusive concepts. “Permselectivity” pertains to a property of the ion exchange membranes in gross. Appellant does not need to specify any particular species in connection with this bulk property, and a permselectivity of at least 95% as claimed may be applied for any number of ions in the water to be treated. 
Applicants' arguments are not persuasive, because Appellent has failed to clarify what permselectivity of say 95% really means. As transport of ions depends on various parameters like voltage, residence time, etc., it is still unclear what permselectivity of say 95% really means.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/SALIL JAIN/Examiner, Art Unit 1795                 

Conferees:
/Anthony McFarlane/
Primary Examiner, TC 1700

/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795                                                                                                                                                                                                        
        

                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.